        Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 SIMON BRONNER, MICHAEL
 ROCKLAND, CHARLES D. KUPFER, and
 MICHAEL L. BARTON,


      Plaintiffs,
                                                  Civil Action No.: 16-cv-00740-RC

                     v.


 LISA DUGGAN, CURTIS MAREZ,
 AVERY GORDON, NEFERTI TADIAR,
 SUNAINA MAIRA, CHANDAN REDDY, J.
 KEHAULANI KAUANUI, JASBIR PUAR,
 STEVEN SALAITA, JOHN STEPHENS and
 the AMERICAN STUDIES ASSOCIATION,


      Defendants.




              REPLY IN SUPPORT OF DR. KAUANUI AND DR. PUAR’S
              MOTION TO DISMISS SECOND AMENDED COMPLAINT
______________________________________________________________________________


       Defendants Kehaulani Kauanui and Jasbir Puar submit Reply in support of their Motion

to Dismiss the Second Amended Complaint pursuant to Rule 12(b)6).




                                             1
       Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 2 of 13



Dated: November 7, 2018                  Respectfully submitted,



                                         /s/ Richard R. Renner

                                         Richard R. Renner, DC Bar #OH0021
                                         Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                         818 Connecticut Ave., NW, Suite 1000
                                         Washington, D.C. 20006
                                         202-466-8696
                                         877-527-0446 (fax)
                                         Rrenner@kcnlaw.com




                                         /s/ Mark Allen Kleiman

                                         Mark Allen Kleiman (pro hac vice)
                                         Law Office of Mark Allen Kleiman
                                         2907 Stanford Avenue
                                         Venice, CA 90292
                                         310-306-8094
                                         310-306-8491 (fax)
                                         mkleiman@quitam.org


                                         Attorneys for Defendants
                                         Kehaulani Kauanui and Jasbir Puar




                                     2
       Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 3 of 13



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 SIMON BRONNER, MICHAEL
 ROCKLAND, CHARLES D. KUPFER, and
 MICHAEL L. BARTON,


      Plaintiffs,
                                          Civil Action No.: 16-cv-00740-RC

                    v.




 LISA DUGGAN, CURTIS MAREZ,
 AVERY GORDON, NEFERTI TADIAR,
 SUNAINA MAIRA, CHANDAN REDDY, J.
 KEHAULANI KAUANUI, JASBIR PUAR,
 STEVEN SALAITA, JOHN STEPHENS and
 the AMERICAN STUDIES ASSOCIATION,


     Defendants.




              REPLY IN SUPPORT OF DR. KAUANUI AND DR. PUAR’S
              MOTION TO DISMISS SECOND AMENDED COMPLAINT
______________________________________________________________________________




                                      1
            Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 4 of 13



                                                 TABLE OF CONTENTS
                                                                                                                                Page
TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii
MEMORANDUM OF POINTS AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
1    INTRODUCTION AND SUMMARY OF ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

2. THE UNAVOIDABLE REQUIREMENT THAT LEGAL CONCLUSIONS
   MUST BE BASED UPON ACTUAL FACTS COMPELS DISMISSAL . . . . . . . . . . . . . . . . 2

3. THE FEDERAL VOLUNTEER PROTECTION ACT IS FAR BROADER
   THAN THE LIMITED PROTECTION PLAINTIFFS DEPICT . . . . . . . . . . . . . . . . . . . . . . . 4

4. PLAINTIFFS’ REMAINING ARGUMENTS ARE EITHER IRRELEVANT
   OR UNAVAILING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

5. CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




                                                                   i
           Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 5 of 13



                                              TABLE OF AUTHORITIES


Armenian Assembly of Am., Inc. v. Cafesjian, 772 F. Supp. 2d 20 (D.D.C. 2011). . . . . . . . . . . . . 7

BEG Invs. L.L.C. v. Alberti, 85 F.Supp.3d 15 (D.D.C. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Burkhart v. Washington Metro. Area Transit Auth., 112 F.3d 1207 (DC Cir. 1997) . . . . . . . . . . . 5

Cadles Grassy Meadows II, L.L.C. v. Gervin 300 Fed. Appx. 293 (5th Cir. 2008). . . . . . . . . . . . . 7

Capital Motor Lines v. Detroit Diesel Corp. 799 F.Supp. 2d 11, 14 (D.D.C.2011). . . . . . . . . . . . 7

Destefano v Children’s Nat. Medical Center, 121 A.3d 59, 66 (D.C. 2015) . . . . . . . . . . . . . . . . . 6

Harris v. United States Dept. of Veterans Affairs 126 F.3d 339, 343 (D.C. Cir. 1997) . . . . . . . . . 7

Hawkins v. Wash. Metro. Area Transit Auth., 311 F.Supp. 3d 94 (D.C. Dist. 2018) . . . . . . . . . . . 6

Hernandez v. District of Columbia, 845 F.Supp.2d 112 (D.C. Dist. 2012) . . . . . . . . . . . . . . . . . . 5

Mittleman v. United States 997 F.Supp.1, 6-7 (D.D.C. 1998) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Moss v. Stockard, 580 A.2d 1011 (D.C. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Tyler v. Centr. Charge Serv., Inc. 444 A.2d 965, 969 (D.C. 1982) . . . . . . . . . . . . . . . . . . . . . . . . 6

                                                           STATUTES

Volunteer Protection Act

    42 U.S.C. §14501 et. seq. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,2,4

    42 U.S.C. §14503 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4




                                                                    ii
         Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 6 of 13




                    MEMORANDUM OF POINTS AND AUTHORITIES

1.     INTRODUCTION AND SUMMARY OF ARGUMENT

       Our motion to dismiss rested on four major points:

       1)      The Iqbal / Twombley standard requires the plaintiffs to plead actual facts

               sufficient to make their claims of villainy facially plausible.

       2)      For Dr. Puar, who only served on an ASA committee, Plaintiffs have not alleged

               sufficient factual matter to make it facially plausible that she breached a fiduciary

               duty to the ASA or any of its members.

       3)      Plaintiffs have likewise not alleged actual facts making it plausible that Dr.

               Kauanui breached a duty to the ASA or any of its members.

       4)      Defendants enjoy the protection of the federal Volunteer Protection Act which is

               extends immunities greater than those of the D.C. statute.

       Plaintiffs’ opposition ignores the Iqbal / Twombley standard and suggests that it is

sufficient to vaguely refer to “individual defendants” as though any one of those defendants is

supposed to intuit what she is charged with in a 244-paragraph complaint that involves ten

individual defendants scattered across the countryside. Plaintiffs try to buttress their argument

by larding it with new claims against Kauanui and Puar that are nowhere in the complaint, and

ultimately retreat to proposing to cure the complaint’s defects by adding an even murkier charge

of “aiding and abetting”.

       We will show why this is wrong.




                                                  1
         Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 7 of 13



       We will also show plaintiffs either misconstrue or ignore the fundamental differences

between the federal Volunteer Protection Act and the D.C. statute, and how this error leads them

to misunderstand the immunities granted to defendants here.

2.     THE UNAVOIDABLE REQUIREMENT THAT LEGAL CONCLUSIONS
       MUST BE BASED UPON ACTUAL FACTS COMPELS DISMISSAL.

       Plaintiffs do not dispute the legal principle that a claim for relief must contain actual

facts that make the claim plausible, and that this Court need not accept a plaintiff’s legal

conclusions as true, nor must a court presume the veracity of legal conclusions that are couched

as factual allegations.”   BEG Invs. L.L.C. v. Alberti, 85 F.Supp.3d 15, 24-25 (D.D.C. 2015),

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, (2007). Yet despite (or perhaps

because of) this requirement, Plaintiffs rewrite the facts of their own pleadings in a failed

attempt to meet this exacting standard.

       Plaintiffs subtly seek to conflate Dr. Kauanui and Dr. Puar, obscuring the fact that

plaintiffs never alleged Dr. Puar was on the National Council, never alleged she had a role in the

National Council debate, and never alleged she had a thing to do with the expenditure of funds.

None of this keeps plaintiffs from blithely claiming:

       “First, the allegations against Defendant Kauanui are not limited to the period of
       time before she was on the ASA National Council. Kauanui served on the
       National Council for three years beginning on June 30, 2013 – well before the
       adoption of the Boycott Resolution in December 2013. The breach of fiduciary
       duties claims against her are not limited to lack of candor when she ran for the
       position on the National Council. They also include her lack of candor regarding
       the vote on the Boycott Resolution, and numerous allegations relating to the
       expenditure of funds and the processes surrounding the vote that this Court
       described in the Immunity Decision, excerpted above. The same is true for
       Defendant Puar. Third, Counts Three through Nine are not claims for breach of
       fiduciary duties, thus the timing of when either of these defendants became a
       fiduciary is irrelevant to them.”

       Dkt. 113, p. 7, (emphasis added.)

                                                  2
          Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 8 of 13



        The allegations against Dr. Puar, as fanciful as they are, make it clear that plaintiffs’ ire is

focused on her role on the Nominating Committee and it’s impact that Committee’s actions

years later – there is simply no factual matter alleged tying Dr. Puar to the National Council

decisions.

        We begin with this example only because it is the most obvious evidence of a broad and

important point: Much of the plaintiffs’ argument is untethered to the facts as they have actually

alleged them. Although the plaintiffs warn Dr. Puar will somehow be liable for the allegations

in “Counts Three through Nine”, they do not scruple to explain how she has now been blamed as

the only individual defendant in Counts Seven and Eight, which concern only the ASA. Nor do

Plaintiffs articulate how a member of the Nominating Committee could possibly be liable for the

financial decisions complained of in Counts Four, Five, and Six. 1

        Plaintiffs have likewise moved their own goalposts with respect to Dr. Kauanui. The

complaint states their National Council-related allegations against her as follows:

        She failed to “ensure that the National Council fairly represented the diversity of the

membership – in interests and point of view as well as other characteristics.” (¶75); placed her

personal interests in the Resolution over the interests of the ASA and its members Id.; She voted,

along with every single other member of the National Council, to submit the Resolution to a vote

of the ASA’s general membership (¶104); She worked with colleagues, both within and without

the ASA, to support the Resolution (¶105); She worked on a National Council subcommittee to

revise the text of the Resolution and its supporting documents (¶118); and upon receiving two



1
  We recognize that it is burdensome for this Court to have to continually parse issues unique to ten
individual defendants – but it is the plaintiffs who have forced this task upon the Court through this ill-
conceived and blunderbuss pleading.

                                                       3
           Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 9 of 13



emails plaintiffs do not like from the ASA’s Executive Director, she forwarded them to the

entire Council for consideration (¶¶ 134-136).

          The failure of these allegations to measure up to Iqbal standards is detailed at Dkt. 109,

pp. 8-13 and will not be repeated here. What is noteworthy is the utter absence of any facts

supporting the newly-hatched claim that Dr. Kauanui should be held liable for a “lack of candor

regarding the vote on the Boycott Resolution, and numerous allegations relating to the

expenditure of funds and the processes surrounding the vote”.         Nothing in the actual charges

plaintiffs have made against Dr. Kauanui asserts any of this. If there are now new claims to be

asserted, the proper vehicle is an amended complaint, as opposed to shadowy accusations in a

brief.

3.        THE FEDERAL VOLUNTEER PROTECTION ACT IS FAR BROADER THAN
          THE LIMITED PROTECTION PLAINTIFFS DEPICT.

          The VPA’s immunity provisions are structured differently from the D.C. statute or the

Model Code.2 42 U.S.C. §14503, detailing the limitations on liability for volunteers, has five

subsections. §14503(a) addresses liability protections for volunteers. §14503(b) then clearly

circumscribes these limitations, saying:

          “Concerning responsibility of volunteers to organizations and entities. Nothing in
          this section shall be construed to affect any civil action brought by any nonprofit
          organization or any governmental entity against any volunteer of such
          organization or entity.”

          Thus the very structure of this §14503 makes it clear that subsection (a) does not refer to

instances in which volunteers may be liable for misdeeds done to the organizations. Subsection

(a) limits volunteer liability when acts are alleged to have harmed others – not the organization


2
    The Model Code, written in 2009, cannot in any event illuminate the VPA, enacted twelve years before.


                                                     4
           Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 10 of 13



itself. This requires an exacting claim-by-claim examination to determine what Dr. Kauanui or

Dr. Puar are supposedly did which proximately harmed even a single one of the plaintiffs, and of

those acts, which of them were undertaken with “a conscious, flagrant indifference to the rights

or safety of the individual harmed by the volunteer.”3 (Emphasis added.)

        To evade this broad immunity plaintiffs advance several arguments. First, they seek to

unhinge the “conscious, flagrant indifference to the rights or safety of the individual harmed”

from the sentence by magnifying the disjunctive quality of the word “or”. Plaintiffs argue that

the “or” means that the qualifier which follows it does not apply to “willful or criminal

misconduct, gross negligence, reckless misconduct”. But if “or” acts as a wall to effect an

apartheid-like separation of the first phrase from the second, what are we to make of “willful or

criminal misconduct”? It is clear that “or” as used in this subsection means “either”. Thus,

misconduct that is either “willful or criminal” in unprotected. Similarly, it makes no sense to

misread the “conscious, flagrant indifference” clause as not being a continuation of the same

thought.

        Plaintiffs’ misreading is not aided by their claim that conscious, flagrant, indifference is a

species of gross negligence, and that gross negligence cannot be directed at an individual. See

Thomas v. Principi, 394 F.3d 970, 974 (DC Cir 2005) (dismissal of individual plaintiff’s

complaint alleging gross negligence reversed; Burkhart v. Washington Metro. Area Transit

Auth., 112 F.3d 1207 (DC Cir. 1997) (allegations of gross negligence brought by a individual

passenger against the WMATA held properly allowed to go to the jury; Hernandez v. District of

Columbia, 845 F.Supp.2d 112, 115 – 116 (D.C. Dist. 2012); (plaintiff’s claims for gross

3
  Subsection (a)(3) requires that“the harm was not caused by willful or criminal misconduct, gross
negligence, reckless misconduct, or a conscious, flagrant indifference to the rights or safety of the
individual harmed by the volunteer.”

                                                      5
        Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 11 of 13



negligence by an off-duty D.C. police officer dismissed solely because District law generally

does not distinguish between negligence and gross negligence unless the distinction is a specific

element of a particular claim or defense); accord, Hawkins v. Wash. Metro. Area Transit Auth.,

311 F.Supp. 3d 94, 105-106 (D.C. Dist. 2018).

       Plaintiffs also attack the undivided coherence of the one-sentence subsection (a)(3) by

claiming that they are not required to allege facts supporting a conclusion of malice “[T]he VPA

never mentions malice.” Dkt. 113, p.7 This stunning claim is like saying that a reference to the

President does not encompass his ability to direct the military because it does not mention

“Commander-in-Chief”. Under District law “an intentional, reckless, or callous disregard of the

rights of the plaintiff" [is]—the core of common law malice.” Moss v. Stockard, 580 A.2d 1011,

1027 (D.C. 1990). Accord, Destefano v Children’s Nat. Medical Center, 121 A.3d 59, 66 (D.C.

2015). “[M]alice can be established from the existence of a willful, wanton, reckless, or

oppressive disregard for the rights of the plaintiff.” Tyler v. Centr. Charge Serv., Inc. 444 A.2d

965, 969 (D.C. 1982).

       Finally, as Plaintiffs point out, we do not argue that their complaint does not allege

“willful misconduct”, “gross negligence”, or “reckless misconduct”. Our argument is less about

the words plaintiffs write than what they mean. These phrases are legal conclusions, not facts.

None of them have magical properties and none of them relieve plaintiffs from their obligations

under Iqbal to plead sufficient factual matter to make them plausible. The absence of this factual

matter means that subsection (a)(3)’s exception to liability does not apply and the defendants are

therefore immune under §14503(a). This immunity is also vouchsafed by plaintiffs’ failure to




                                                 6
        Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 12 of 13



plead any factual matter at all (much less sufficient matter) pointing to defendants’ intent to harm

any of the plaintiffs, as also required by (a)(3).

4.      PLAINTIFFS’ REMAINING ARGUMENTS ARE EITHER IRRELEVANT OR
        UNAVAILING.

        Plaintiffs add an inscrutable reference to Harris v. United States Dept. of Veterans

Affairs 126 F.3d 339, 343 (D.C. Cir. 1997) to their argument without even troubling to explain

why. We think this obscure reference is in support of plaintiffs’ implicit claim that VPA

immunity is an affirmative defense, and that as such, it should have been raised earlier.

Factually, it is hard to imagine how much earlier it could have been filed, since other than

counsel’s application for admission pro hac vice, and a consent to a briefing schedule, this

Motion to Dismiss and the companion motion for a protective order were the very first

substantive filings. Legally, this argument has frequently been distinguished or criticized

(Cadles Grassy Meadows II, L.L.C. v. Gervin 300 Fed. Appx. 293, 302 (5th Cir. 2008); Mittleman

v. United States 997 F.Supp.1, 6-7 (D.D.C. 1998) both distinguishing and criticizing Harris; and

Capital Motor Lines v. Detroit Diesel Corp. 799 F.Supp. 2d 11, 14 (D.D.C.2011),

        Plaintiffs also seek to minimize the reach of the black-letter business judgement rule.

Plaintiffs cite a case for the proposition that an individual director’s individual interest an a

business transaction vitiates the rule – but disingenuously fail to mention that the “interest” in

the case they cite was a reversionary interest in a property worth millions of dollars. Armenian

Assembly of Am., Inc. v. Cafesjian, 772 F. Supp. 2d 20, 103-04 (D.D.C. 2011).

        Plaintiffs next lavish attention upon two irrelevancies. One, their alleged difficulties in

serving one of the defendants without any declaration from the process server, is entirely

irrelevant to the motion to dismiss and is in any event inadmissible hearsay. The other


                                                     7
        Case 1:16-cv-00740-RC Document 118 Filed 11/07/18 Page 13 of 13



incorrectly alleges that at the August 15, 2018 hearing, counsel for defendants Dr. Kauanui and

Puar falsely represented to the Court that there was authority from federal courts in New York

for his interpretation of the VPA. Dkt. 113, p. 4, fn 2. This is incorrect. This was a hearing

about discovery and defendants’ intention to seek a protective order, and the reference to

authority from S.D.N.Y. concerned our right to this protective order. The cases, cited in our

motion for a protective order are set forth at Dkt. 111, pp. 2-3.

5.     CONCLUSION

       Plaintiffs have only reinforced our original point – their allegations rest upon duties the

defendants and on conclusory allegations poorly disguised as facts, but facts bereft of

“substantial factual matter” making plaintiffs’ claims plausible. Dismissal is richly merited.

Dated: November 7, 2018                                Respectfully submitted,


                                                       /s/ Richard R. Renner
                                                       Richard R. Renner , DC Bar #OH0021
                                                       Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                                       818 Connecticut Ave., NW, Suite 1000
                                                       Washington, D.C. 20006
                                                       202-466-8696
                                                       877-527-0446 (fax)
                                                       Rrenner@kcnlaw.com


                                                       /s/ Mark Allen Kleiman
                                                       Mark Allen Kleiman (pro hac vice)
                                                       Law Office of Mark Allen Kleiman
                                                       2907 Stanford Avenue
                                                       Venice, CA 90292
                                                       310-306-8094
                                                       310-306-8491 (fax)
                                                       mkleiman@quitam.org

                                                       Attorneys for Defendants
                                                       Kehaulani Kauanui and Jasbir Puar


                                                  8
